UNITED STA'I`ES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MICHAEL STAIN : Case No. l:lS-CV-SSS
Plaintiff, Judge Beltelsman
v. Magistrate Judge Litkovitz
WEST CHESTER MOTORCARS, l
LLC
Defendant.

STIPULATED PROTECTIVE ORDER

This case is before the Court on the parties’ joint motion to approve a proposed
Stipulated Protective Order pursuant to Fed. R. Civ. P. 26(C). The Court finds that the discovery
in this action Will require the production of documents and things and testimony containing
contidential, sensitive, and/or proprietary information requiring protection against unrestricted
disclosure and use. fn the interest of expediting discovery and limiting disputes regarding access
to such information, the below is hereby stipulated and agreed to, by and among each of the
parties in the above-entitled action (“the Action”), through their undersigned counsel.

The joint motion is therefore GRANTED,

lT IS ORDERED, ADJUDGED AND DECREED that:

l. This Protective Order shall be applicable to and shall govern without limitation all
documents, materials, and information produced in response to requests for production of
documents and things, depositions, interrogatory answers, responses to requests for admissions,
any other discovery authorized by the Federal Rules of Civil Procedure, court testimony, and

matters of evidence in connection With the Action.

2. Any party or non-party with a reasonable, good faith belief that any documents,
materials, or information produced in this case are confidential may, at the time of production,
and by Written notice as described herein, designate such documents, materials, or information as
“Confidential” or “I-lighly Confidential.” The information so designated, collectively referred to
herein as “Designated Material,” shall thereafter be subject to the provisions of this Protective
Order. A party making such designation shall be referred to herein as the “Designating Party.” A
party receiving such Designated Material shall be referred to herein as the “Receiving Party.”

3. Any documents, materials, or information to be designated Confidential or Highly
Confidential may be So designated either by:

a. Furnishing a separate Written notice to the counsel for the Receiving Party
regarding such documents, materials, or information, at the time of their production or as
soon thereafter as practicable, specifically identifying the documents, materials, or
information to be so designated (for example, by identifying the document number(s))
and their respective designations; or

b. Affixing the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
on such documents, materials, or information prior to their production Stamping such a
legend on the cover of any multi-page document shall designate all pages of such
document, unless otherwise indicated by the Designating Party.

4. For purposes of this Protective Order, the term “Confidential” shall mean any and
all documents, materials, or information concerning the business or affairs of any party to the
Action acquired in the course of the party’s respective Work that such party believes in good faith
would qualify for a protective order if sought from the Court. For purposes of this Protective

Order, the term “Highly Confidential” shall mean any and all material that qualifies as

“Confrdential” and further relates to the parties’ financial information, pricing inforrnation,
contracts, scripts and training material, background checks, compliance reports, customers and
vendors, and future business plans.

5. The inadvertent production of any document, material, or information during
discovery in the Action without a “Confidential” or “Highly Confidential” designation shall be
without prejudice to any claim that such material is Confidential, Highly Confidential, privileged
in any respect, or protected ii'om discovery as trial preparation material, provided that, upon
discovery of the omission of the “Confidential” or “Highly Confidential” designation, the party
producing such material promptly provides a written notice to the parties to whom the material
was produced identifying the material and the designation to be applied to that material No
party shall be held to have waived any rights by such inadvertent production. In the event that
any document, material, or information that is subject to a claim of privilege or that is protected
from discovery as trial preparation material is inadvertently produced, the party that received the
document, material, or information shall return same, together with all copies thereof, to the
producing party promptly after it receives a written notice from the producing party that the
document, material, or information was produced inadvertently

6. Subject to the provisions of paragraphs 7, 9, and 14 below, Confidential
information shall be disclosed only to:

a. A designated representative of each Party;
b. This Court and any court to which an appeal might lie, including court

personnel, as well as trial jurors;

c. Outside litigation counsel of the Parties and in-house counsel working on
the case, together with their respective associate attorneys and office personnel
employed or engaged in the preparation for, or aiding in the trial of, the Action;

d. Outside vendors who perform photocopying or similar clerical functions,
but only for so long as and to the extent necessary to perform those services;

e. Court reporters and other persons engaged in preparing transcripts of
testimony in the Action;

f. Outside experts and/or advisors consulted by counsel in connection with
the Action, whether or not retained to testify at trial;

g. Witnesses at any deposition in or trial of the Action, subject to the
provisions of paragraphs lO, l l, and 12 of this Protective Order; and

h. Any other persons to whom the Designating Party agrees in writing.

7. Prior to being permitted access to information designated as Confrdential, any
individual or business entity described in paragraphs 6 (a), (d), (f), (g), and (h) shall sign the
form of agreement annexed hereto as Appendix A. The original of each agreement shall be
retained by counsel of record for the party permitting disclosure

8. ln the event that a party designates information as Highly Confidential, the
information shall be treated the same as and shall be subject to the same procedures as set forth
in this Protective Order for information designated “Confidential,” except that such information
shall be disclosed only to persons identified in subparagraphs (b) - (h) of paragraph 6 above.

9. All Designated Material shall be used solely for the purposes of prosecuting or
defending the Action and in connection with any appeals thereof, It may not be used for any

business or commercial purpose, or for any other litigations, administrative proceedings, or

dispute resolution procedures, except by written agreement with the Designating Party or upon
order of this Court after reasonable notice and a hearing at which the Designating and Receiving
Parties shall have an opportunity to be heard. No person receiving any Designated Material shall
disclose such material to any person other than those described above, and such disclosure shall
be in accordance with the terms of this Protective Order.

lO. This Protective Order shall not be construed to apply to information which:

a. ls or becomes publicly known through no fault of the Receiving Party
(unless such disclosure violates any other agreements to keep such information
confidential); or

b. The Receiving Party or its counsel has lawfully obtained outside of the
discovery authorized by the Federal Rules of Civil Procedure.

ll. No persons other than the individuals described in paragraphs 6 or 8 who, as
applicable, have executed the form of agreement annexed hereto as Appendix A shall be
permitted to attend any deposition, hearing, or trial, unless the Court shall order otherwise,
during the disclosure of Designated Material. This provision shall not act as a bar to attendance
at such proceedings during the disclosure of other information

12. All testimony, documents, material, or information disclosed at a deposition may
be designated as Confidential or Highly Confidential by making such designation on the record
at the time of the deposition, or by subsequently notifying counsel of deposition testimony or
materials that are to be designated as Confidential or Highly Confidential.

13. Upon good faith assertion by counsel for the Designating Party that a question or
line of questions at a deposition or hearing is likely to result in the disclosure of Confidential or

Highly Confidential material, any person not entitled under paragraphs 6 and/or 8 to access to

Confidential or Highly Confidential material shall leave the deposition or hearing until the
question or line of questions is completed, unless otherwise ordered by the Court. The
Confidential or Highly Confidential material disclosed at the deposition or hearing shall not,
directly or indirectly, in whole or in part, be disclosed or made available to any person, except
those persons falling within categories defined at paragraph 6 with respect to information
designated as Coniidential, or paragraph 8 with respect to information designated as Highly
Confidential.

l4. In the event that any party, person, or entity otherwise bound by this Protective
Order intends to file any Designated Material in the public record, such material shall be filed in
accordance with Local Rule 5.2.1.

The parties recognize that, pursuant to S.D. Ohio Civ. R. 5.2.1, unless permitted by
statute, they cannot file documents under seal without leave of Court. Absent a statute or an
order of this Court, documents may not be filed under seal.

The parties shall follow the procedures set forth in S.D. Ohio Civ. R. 5.2.1 for filing
documents under seal. Any and all documents that may have been subject to sealing during
discovery or motion practice will not enjoy a protected or confidential designation if the
matter comes on for hearing, argument, or trial in the courtroom. The hearing, argument, or
trial will be public in all respects

15. Except as otherwise provided by this Protective Order, within sixty (60) days after
the conclusion of the Action and any appeals arising therefrom, all originals and copies of
Designated Material, other than material provided to the Court or Court personnel, shall be
destroyed and a written statement certifying destruction shall be sent to opposing counsel.

Alternatively, at the option of the Designating Party, and at that party’s expense, a party may

request all Designated Material it produced be retumed for its own disposition Except for
Designated Material included in counsel’s work product that is securely stored, all extracts from
Confidential or Highly Confidential material, summaries, and compilations thereof, and all
wiitten, graphic, and recorded versions of information therein, shall be destroyed by each
Receiving Party and a certificate of destruction shall be provided by the Receiving Party. The
conclusion of the Action shall not relieve any person who has received Confidential or Highly
Confidential material pursuant to this Protective Order from the obligation to maintain the
confidentiality of such material and the information contained therein.

16. Afier the conclusion of the Action and any appeals arising therefrom, counsel of
record may retain such copies of any Designated Material produced under this Protective Order
as such counsel reasonably deems necessary to the proper maintenance of counsel’s files with
respect to this action. Such copies shall not be disclosed to anyone outside of counsel of record’s
finn, unless legally or ethically required lf a subpoena or other compulsory process is received
by counsel of record requesting such Designated Material, counsel of record retaining the copy
of the Designated Material shall object to the production of the Designated Material based on the
obligations of non-disclosure under this Protective Order and shall notify the Designating Party
so that party may intervene and seek protection of its Designated Material if it so chooses in the
forum that issued the compulsory process.

l7. If any documents, information, or testimony are designated as Confidential or
Highly Confidential, but are not believed in good faith to be Confidential or Highly Confidential
by any Receiving Party that party shall notify the Designating Party, in writing, and request a
release of confidentiality If such a release is not forthcoming within five (5) days, the objecting

party may apply to the Court for an order requiring the release of confidentiality

18. lf any party hereto contends that any document, material, or information
designated as Confidential or Highly Confidential, or otherwise subject to this Protective Order,
is not entitled to such protection, the document, material, or information will nevertheless be
treated as designated by the Designating Party until the Receiving Party either obtains written
permission from the party furnishing the document, material, or information to do otherwise, or
obtains an order from the Court finding that the document, material, or information does not
constitute Confidential or Highly Confidential material. On any motion to the Court regarding a
claim of confidentiality, the party seeking to assert that the material is Confidential or Highly
Confidential shall have the burden of proof. The designation of a document, material, or
information as Confidential or Highly Confidential shall not create any presumption with regard
to the actual confidentiality of such document, material, or information Nor shall it affect the
burden of proof necessary for obtaining an appropriate order from the Court.

l9. This Protective Order shall be without prejudice to the right of the parties to:

a. Bring before the Court at any time, subject to the procedural requirement
of paragraph l7', the question of whether any particular document, material, or
information is Confidential or Highly Confidential material or whether its use
should be restricted; or

b. Present a motion to the Court for a separate protective order, or other
appropriate relief, as to any particular document, material, or information,
including restrictions differing from those specified herein

20. This Protective Order shall not be deemed a waiver of any party’s right to:

a. Object to any discovery request on any ground;

10

b. Seek an order compelling discovery With respect to any discovery request;

or

c. Object to the admission of any evidence, on any grounds, in any
proceeding

21. If Confidential or Highly Confidential documents, materials, information or

things are produced or disclosed without having been so designated, future disclosure of the
documents, materials, information or things may be restricted in accordance with this Protective
Order by notifying the receiving parties in writing of the change in or addition of such restrictive
designation with respect to the documents, materials, information or things. The receiving
parties shall then take reasonable steps to prevent any further disclosure of such newly
designated Confidential or Highly Confidential documents, materials, information or things,
except as permitted by this Protective Order.

22. lf Confidential or Highly Confidential documents, materials, or information
designated in accordance with the procedures of this Protective Order are disclosed to any person
other than in the manner authorized by this Protective Order, the party responsible for the
disclosure must immediately bring all pertinent facts relating to such disclosure to the attention
of the counsel of record for the party whose Designated Material was disclosed and, without
prejudice to any other rights and remedies of the provider, make every effort to prevent further
disclosure by it or by the person or entity who was the recipient of such documents, materials, or
information

23. The Court shall retain jurisdiction even afier termination of the Action to enforce
this Protective Order and to make such amendments, modifications, deletions, and additions to

this Protective Order as the Court may from time to time deem appropriate The parties hereto

ll

may apply to the Court at any time, before or after termination for an order modifying this
Protective Order or seeking further protection against discovery or use of Confidential or Highly
Confidential documents, materials, or information

24. Nothing herein shall be construed to affect in any way the admissibility of any
document, testimony, or other evidence

25. The designation of documents, materials, and information as Confidential or
Highly Confidential pursuant to this Protective Order shall not preclude any party from
disclosing the information to any person whose name appears on the document as the author or
as a recipient thereof, or from disclosing the information to any person who has been identified
by the Designating Party as having been previously provided with the document or the
information therein

26. Nothing in this Protective Order shall bar or otherwise restrict any attorney herein
from rendering advice to a client with respect to the Action, and, in the course thereof, referring
to or relying in a general way upon the attorney’s examination of Designated Material produced
or exchanged hereunder.

27. ln the event anyone shall violate or threaten to violate any terms of this Protective
Order, the parties agree that the aggrieved party may immediately apply to obtain injunctive
relief against any such person violating or threatening to violate any of the terms of this
Protective Order. In the event the aggrieved party shall do so, the respondent person subject to
the provisions of this Protective Order shall not employ as a defense thereto the claim that the

aggrieved party possesses an adequate remedy of law.

12

28. Notwithstanding any of the above, parties may make general references to
Designated Material in pleadings, motions, or briefs, provided that the substance of the
Designated Material is not revealed.

29. The terms and conditions of this Protective Order shall apply to all documents
previously produced in the matter as if this Protective Order had been entered into at the time of
all earlier productions

30. The parties agree to submit this Protective Order to the Court for the Court’s

approval, and further agree that, until this Protective Order is approved and entered by the Court,

it shall be effective as between the parties as if so approved and entered.

Agreed to:

13

/s/

Drew C. Piersall (0078085)
ZASHIN & RICH Co., LPA
17 South High Street, Suite 900
Colurnbus, Ohio 43215
Phone: 614-224-4411
Facsirnile: 614-224-4433

dcp@.zrlaw.com

Attomeyfor Defendam

/s/

Brian J. Butler (0082675)
MEZiBov BUTLER

615 Elsinore Place, Suite 105
Cincinnati, OH 45202
Phone: 513.621.8800

Fax: 513.621.8833

bbutler@mezibov.com

Artomeyfor Plaini‘r`jjF

s" ""‘“"”`“’" `z % /oziaa%
Dated: / , 2019 M/LW

Karen L. Litkovitz
United States Magistrate Judge

14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MICHAEL STAIN : Case No. 1:18-CV-588
Plaintiff, : Judge Bertelsman
v. : Magistrate Judge Litkovitz
WEST CHESTER MOTORCARS,
LLC
Defendant.
ATTACHMENT A
ACKNOWLEDGEMENT
AND
AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Protective Order dated

in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court for the Southern District of Ohio in matters relating to the Protective

Order and understands that the terms of the Protective Order obligate him/her to use documents

designated “Confidential” or “Highly Confidential” in accordance with the Order solely for the

purposes of the above-captioned action, and not to disclose any such documents or information
derived directly therefrom to any other person, firm or concern

The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

15

Name:

 

Job Title:

 

Employer:

 

Business Address:

 

 

 

Date:

 

 

Signature

16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MICHAEL STAIN : Case No. 1:18-CV-588
Plaintiff`, Judge Bertelsman
v. Magistrate Judge Litkovitz
WEST CHESTER MOTORCARS,
LLC
Defendant.

Joint Motion to Approve Proposed Stipulated ProtecJtive Order

Pursuant to Fed. R. Civ. P. 26(C), the parties move the Court to approve the attached
proposed Stipulated Protective Order. The parties anticipate that they will produce large
amounts of documents that contain personal identifiers and inforrnation, medical or psychiatric
information personnel records, education records, or such other sensitive information that is not
publicly available lt is anticipated that this information may be utilized in deposition practice as
well.

All parties have consented and stipulated to the terms of the proposed Stipulated

Protective Order.

 

 

Respectfully Submitted,
/s/ /s/
Brian J. Butler (OH No. 0082675) Drew C. Piersall (0078085)
Mr-:zisov BUTLER ZASHIN & RICH Co., LPA
615 Elsinore Place, Suite 105 17 South High Street, Suite 900
Cincinnati, OH 45202 Columbus, Ohio 43215
Phone: 513.621.8800 Phone: 614-224-4411
Fax: 513.621.8833 Facsimile: 614-224-4433
bbutler@mezibov.com dc zrlaw.com

Attorney for Plaintiff Attorney for Defendants

CERTIFICATE OF SERVICE
A copy of the foregoing Joint Motr'on to Approve Proposed Stipulated Protective Order
was served electronically via the Court’s electronic filing system this XX day of February, 2019.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

/s/
Drew C. Piersall (0078085)

